Citation Nr: 0406990	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disability.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to chemical herbicides 
during Vietnam service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1968 to February 1972.  His military decorations 
include the Vietnam Service Medal, the Combat Action Ribbon, 
the Navy Commendation Medal with combat "V" device and the 
Presidential Unit Citation.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims of entitlement to service connection for 
a chronic gastrointestinal disability and peripheral 
neuropathy.  In the course of this appeal, the Board remanded 
the claim to the RO for additional evidentiary and procedural 
development in October 1997 and November 1998.  The claims 
were denied in March 2003 and were returned to the Board that 
same month.  The veteran now continues his appeal.

As will be discussed below, the issue of entitlement to 
service connection for peripheral neuropathy is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  It will be addressed in the remand portion 
of this decision and the veteran is advised that VA will 
notify him if further action is required on his part.


FINDINGS OF FACT

The veteran's irritable bowel syndrome had its onset during 
service.




CONCLUSION OF LAW

The veteran's irritable bowel syndrome was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Because the claim of entitlement to service connection for a 
chronic gastrointestinal disorder is being granted in full, 
the notification and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 with respect only to 
this issue on appeal have been fully satisfied.

Factual Background and Analysis: entitlement to service 
connection for a chronic gastrointestinal disability.

The veteran's service medical records for his period of 
active duty show that he reported having a history of 
occasional indigestion on pre-induction examination in 
December 1967; however, normal findings with respect to his 
gastrointestinal system were obtained on clinical evaluation.  
On separation examination in February 1972 he was noted to 
have had a six-year history of intermittent nausea, vomiting, 
abdominal pain and diarrhea, usually associated with certain 
foods.  Clinical examination of his gastrointestinal system, 
however, revealed normal findings and the impression was 
probably functional bowel spasm, not considered disabling.

Post-service VA medical records show that the veteran 
received treatment on numerous occasions for recurrent 
gastrointestinal complaints which increased in frequency as 
he aged.  Of significance among these records is the report 
of a December 1997 VA medical examination which shows that 
the veteran reported a long history of recurring problems 
with his lower digestive tract since active duty.  The 
examining physician observed that on the veteran's separation 
examination report of February 1972 he was noted to have had 
a history of in-service treatment for recurring 
gastrointestinal symptoms during active duty.  The impression 
was irritable bowel syndrome.  In a March 1998 addendum to 
this examination, the reviewing VA physician opined that the 
date of onset of this condition was in 1971 - 1972.

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  In this regard, we note that although the veteran 
reported having a history of occasional indigestion on pre-
induction examination in December 1967, and that although his 
February 1972 separation examination indicated a history of 
recurring gastrointestinal problems for the prior six years 
(i.e., since approximately 1966), we find that this is 
insufficient to rebut the presumption of soundness as no 
gastrointestinal abnormalities were noted on medical 
examination at the time of his entry into service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of gastrointestinal symptoms 
in service will permit service connection for a chronic 
gastrointestinal disability, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

In the present case, the findings of the VA physician who 
examined the veteran in December 1997 and who provided 
commentary in the examination report and in a March 1998 
addendum to this report indicate onset of the veteran's 
chronic gastrointestinal disability, diagnosed as irritable 
bowel syndrome, during active duty.  A direct nexus between 
the claimed gastrointestinal disorder and military service 
has been established by way of an objective medical opinion 
based on a review of the medical record.  Therefore, service 
connection for irritable bowel syndrome is granted.


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

At a hearing conducted at the RO before the undersigned 
traveling Veterans Law Judge, the veteran and his 
representative indicated that there were records from his 
period of service in the Naval Reserve which were not 
associated with the claims file which were pertinent to his 
claim of entitlement to service connection for peripheral 
neuropathy.  The veteran served in the Naval Reserve from 
1972 to 1993.  Although some of these records were obtained 
by VA in December 1997, the correspondence associated with 
the claims folder shows that in response to VA's inquiry for 
any records in its possession, the Naval Reserve Personnel 
Center in New Orleans, Louisiana (NRPC), reported in a 
February 2003 letter that no additional records pertaining to 
the veteran (whom the NRPC identified by his registry number:  
000010684042) were in its possession.  The NRPC advised VA to 
direct its inquiry for any additional Naval Reserve records 
belonging to the veteran to the National Personnel Records 
Center in St. Louis, Missouri (NPRC).  In the interests of 
thoroughness, we will remand the claim to the RO so that any 
additional outstanding Naval Reserve records belonging to the 
veteran may be obtained and associated with his claims file 
prior to our appellate adjudication.  Additionally, we will 
direct the RO to provide the veteran with the appropriate VA 
medical examination so that an objective nexus opinion 
addressing the issue of service connection for peripheral 
neuropathy may be obtained and associated with the evidence.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the claim is REMANDED to 
the RO for the following development:

1.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

2.  The RO should contact the NPRC and 
request that it provide VA with any 
records in its possession which pertain 
to the veteran's active and/or Naval 
Reserve service, to include a search for 
any records which pertain to a Naval 
Reserve serviceman with the registry 
number 000010684042.

3.  Thereafter, the RO should schedule 
the veteran for a VA neurological 
examination.  The veteran's claims file 
should be made available for the 
examiner's review prior to the 
examination.  Following the examination, 
the examiner should present a nexus 
opinion regarding the relationship, if 
any, between the veteran's peripheral 
neuropathy and his period of military 
service and active duty for training in 
the Naval Reserve.  The examiner should 
answer the following question:

(a.)  Is it at as likely as 
not (i.e., at least a 50 
percent chance) that the 
veteran's peripheral 
neuropathy is the result of 
exposure to chemical 
herbicides (Agent Orange) 
during his service in 
Vietnam?

(b.)  Based on the medical 
records pertaining to his 
period of active duty for 
training in the Naval 
Reserve, is it at as likely 
as not (i.e., at least a 50 
percent chance) that the 
veteran's peripheral 
neuropathy had its onset 
during one of his periods of 
active duty for training?

4.  Upon completion of the above, 
adjudicate the veteran's claim of 
entitlement to service connection for 
peripheral neuropathy.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
discussing the pertinent evidence and 
laws and regulations and allowed an 
opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



